33



OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
Hon. JamesE.Xilda~,                  DireOtor, page Z

         *Ia t&lo operatfon subject to th4 juda-
    dietion of the Railroad Gommlselon of Tew?

         'zstpo flewprOpoMl8an6 oQer4tlo4
                                        on0
    whloh,la arderto be vtU6, weuldre@m a
    eertiflwte0r publlao~nrsntwaoand nwu8%-
    ty or la it Qno or UhlQhthe com4iaa;oa
                                         lm
    ulthout jori8dlot "ron?"
         Arti   Ollb or veraal*s Annot8tQ6 civil stat-
utea establlshk the jurladlotlon or the Raifmad Oaa-
mission of Texas over motor    oarrbrn operatingu 0-1
raonoerriors (motur wrrfera for hire) and motor urrion
oparatingas ocmtraotoarri4ira.      Ia this oonnootlonwe
deem lt suiiioiant only to quota Swtion 4(a) of sal&
Aot Whloh reads am follomst
         .atie 4(a).    'Ph.Coimiaslm 1s heroby-Y.&-
    ed rith power aa4 authority an6 It ia hereby
    mads ita duty to ~lpemiw     and -to     tb
    trsnt3p0rt4tiar0r propert~ibr00~~6fkti~
    er hire by potor vahiole ~00 any pabllo hi#may
    i.nethzzg        tp&     geaoxlba ar approY0
                                mximlm aad .minlmaa
    rates, fares ad t&ergo8 ef ewh mot&r wrrbr
    in aaoordanoe with the epeokiio   proWlsMu
    herein otmtaiao&, to preawibe all r&m      and
    regulations nsooemry ior the gorernmmt oi m-
    tor oarriem,,to presoribo tier and re@.a-
    tlons ior the saretr of operatloaisof each of
    t3~ah    3sot.m     oarriers,          to~require    the       riibg 0r
    such monthly, annualandotIi8r report8and oth-
    er data oi motor oarrims am the Gcauuterlonmay
    deemneoerimry, to prsuarfbo the sohe6ules an6
    8emioes OS mttu oarrlera ~oper8tiagaa ooaw
    mm      oarriera,          and   tab   6U&Wd60      and    ~8gulate
    mater crarrien in all a&tars  airwtingthe re-
    lationehlp between auoh Oa~iarP ad the 8hl.p
    $yn.h~~     whethso herein spaoitloally IQekitifXS-
             .
             seetiti      3     0r ~4id       8rtiaia   rsq~irsi      mtar    44r-
criers0     mating       ibe
                     oomion oarrlsrs to obta#n sertliioate8
of pub1f E eospsnienee and neoQsaitpI antI rmotor oarri~a
          subd:ritb~.~
                    (h)      &tat+4 th.:tthe    tama"'oosrtmat
0arrfcP   nwns:
         "(h) The tsma 'oontraotaarriar' mssss 4ay
    moteraerrler aahrweinabovea6rinsdtmtiiport-
                                  or hire over 4ay
    irigproperty for oortpenwtiar.~
    highway 0r titleLitrIte
                          other than au ocsaay oar-
    IliOl?.*
           It le svldsntthmt as esssstisl psQl?s~~lrStO
of the sttatua   of both tbs Motor oarrler operst~           a~84
acmurm oarrfor WC a Qontr4ot      Q#riel? W30rdbl6          to the
abve definlUcm61 iethetsarmperta&ofpmpLdyoi
the pMl0       r0r ooopsna4tlon or alra Jmerblm to the
raats nutnfetsb,     osrtain bud4484 msn and murlsr* 44-
gge in the joint owittm or cgeratlnga tmmk oa the
hauls of preratad ex me8 r0r ths -60                ot truupod-
l.ngthetr own proParrytoWu&onitPnrthsiPrs8~tfW
toLU*    Thsy.ore allwxmrs      OS as interest      in thotrask
teether hire 4 ariclor,qnt 4rs3ululirrgweir am pro@-
ertiy+ Under tlio5efiats they en not op6s4#.ag a tmok
elther4s4aamon0srriar:iarhlrsoras4                   oaatrwt
0~29~    ritti the ;wwmt       421mf0i~        oubr

         riearsaa5~thstthetcuokiatmns~
the pro~rty W lta mess      and that they are not &lb-
5ng tbsneelrrsoout 8s rssdytr. mrgagei inthe tr5naporta-
tlon bualneos but srs haullag gjoodstar thoiP mm mb-
epwtlve beadlts.     me  w3e or the wer6 “&wlaral4”    ln
your letterwhims you r&ate thd the truok is us@ ior
"oa*Yh$   aow5Qaftlw
ohem   of ths truak?
our 'm@h8aiaing this
                     wpy attaaheb
of this l3spfmtrwerat,
           It is our oplaion th5t thfJRailYo8% cocsduiaa
ha0 no juriodiotica over a motor te:iio& opwats& Joint-
l.y by a @QUp    Of   bWiil9&6 hOUsQ0  tQr: the tZ%W@CUt5tt~
02 prchu~te   and   oadobitfeo    of the aufners on tha pYbU0
idghwaro ana not em#qpU in,the trfumwtian               &prop
erty'     the &wblLc for uoa@Dnsatiooror hire kod OODH-
quentUthe~Uailroaac~01on~otMuireaa~i-
floate of oonvenia~nooen% aeoessity thers3m or a pesJPit*
3